IN THE UNITED STATES DISTRICT COURT
FOR 'I`HE SOU'I`HERN DISTRICT OF OHIO
WESTERN DlVISION
Miehael D. Ganaway,
Plaintii`f(s),
Case Number: l:lch3]6
vs.
Judge Susan .l. D[oll
Marcolin USA,
Det`endant($).
ORDER
1`he Court has reviewed the Report and Recolnmendation ol"United States Magistrate
Judge Stephanie K. Bowman tiled on October 29, 2018 (Doe. 18). to whom this case was
referred pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and
that thc time t`or filing Sueh objections under lied. R. Civ. P. ?2(b) expired Novcmber 13, 2018,
hereby ADOPTS said Report and Recommendation.
Aecordingly, det`endant’s motion to dismiss (Doe. 5) is GRANTED. l’laintit`t"s motion to
remand (Doc. l ]) is DENIED. This case is hereby TERMINA'I`ED l"rom the docket ofthis

Court.

IT lS SO ORDERED.

jam § Q.éa-/

/Judge Susan .l. don
Unitcd States I)istriet Court

